Kellam, J.
I concur in the affirmance of this judgment reluctantly, for I am satisfied that the verdict of the jury was plainly against the weight of the evidence; and, upon the record before us, ought to have been the other way. The question of the whistle call for brakes and the activity of the brakemen does not rest upon the evidence of the company’s employes alone. Two other witnesses, apparently entirely disinterested, and with unquestioned facilities for observation, testified to the call for brakes and the prompt response of the brakemen. Against this was the testimony of two witnesses (one a boy 11 years old at the time) that, though looking at the train, and hearing the whistle, “no brakemen came out.” I cannot say with sufficient-confidence to vote for a reversal that the court erred in not giving the defendant a verdict, though I think the jury ought.